IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,403-01


                            EX PARTE MARIA CORONA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 66522-A IN THE 149TH DISTRICT COURT
                             FROM BRAZORIA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unauthorized use

of a motor vehicle and sentenced to two years’ imprisonment.

        Applicant contends that her counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined that counsel failed to timely file a notice of appeal. The State

agrees. We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the
                                                                                                      2

judgment of conviction in Cause No. 66522 from the 149th District Court of Brazoria County.

Applicant is ordered returned to that time at which she may give a written notice of appeal so that

she may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance

of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, she must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 27, 2017
Do not publish